Case 2:19-cv-01672-WSS Document 36-3 Filed 01/22/21 Page 1 of 1

# 19-000183 COMPLAINT REPORT Page No. 2
02/17/2020

 

 

COMPLAINT NUMBER -> 19-000183
Received by: GENE KARCH
Date/Time received: 09/04/7019 @ 11:00 How received: Phone

Time dispatched: 11:00 Time arrived: 11:36 Time cleared: 14:20

 

COMPLAINANT -> WASH. €O. HUMANE SOCTETY

Address:
City: BURGETTSTOWN State: PA Zip: 15021 Phone: (724

 

TYPE OF COMPLAINT -> Assist Other P.pD.

Nature of ASSIST OFFICER GLENN THOMSON SERVE A SEARCH WARRANT AT 169

complaint ELDERSVILLE RD. KAYLA ROTELLINI. 1 DOG, 2 KITTENS, 1 CAT,
2 BIRDS TAKEN INTO CUSTODY. ALL CONNECTED WITH DOG THEY
ALLEGED TO HAVE DROPED OFF. FELONY CHARGES TO FOLLOW.

How handled: officer dispatched
Location code: JEFRSN Location dispatched: 169 ELDERSVILLE RD

Officer dispatched: GENE KARCH

 

TIME ANALYSIS

Queue time <time received to dispatched> = 0 minutes
Travel time <time dispatched to arrived> = 36 minutes
Response time <time received to arrived> = 36 minutes

Action time <time arrived to cleared> 164 minutes

 

 

gor"

 

CC _

Jefferson Township Police Department
